Gantt, J.
also concurred, except that he considered the decree of the chancellor of the 22d of .December 1797, erroneous, so, far as a perpetual injunction was decreed against the bond from Garrett to Giles, and that this court ought to dissolve that injunction,
Nicholson, J.
I am opinion in this case, that Benedict Edward Hall, as executor of Garrett, is not entitled to an account, there being no sucb circumstances of fraud disclosed as ought to induce the court to open a settlement voluntarily made by the parties sixteen years before the bill-was filed.
I am of opinion, that Benedict Edward Hall, as administrator of Dicks, is entitled to an account, as it does not appear to me that the evidence in the case is sufficient to warrant the conclusion that Dicks ever withdrew from the concern. Thinking, as I do, that Dicks’ administrator ia entitled to an account of stock and profits, the necessary consequence is, that I should decree the whole costs.to be paid by Gover and wife. But as the other members of the court disagree with roe in regard to Dicks’ claim, and as to costs, it follows that I cannot sign the decree of the court.
The decree of the court.
The arguments of counsel in this cause having been heard, and the bill, answers, and the proceedings in the case, read and considered, the *57Écmrt are. of opinion, that Benedict Edward Hall is ttot en» titled to an account either in right of .áraos Garrett or Peter Dicks. And the injunction granted by the chance!» lor. on the bond from Garrett to Giles of the 12th of March 1756, having been decreed by the consent of the counsel of the defendants in the court of chancery, appearing on record, it is thereupon, this 12th day of July, in the year of our Lord 1810, by the court of appeals, and the authority thereof, adjudged, ordered and decreed, that the decree of the chancellor of the 22d of December 1797, be and the same is hereby affirmed.
It is also adjudged, ordered and decreed, that the decree of the chancellor of the 28th of November 1803, be and the same is hereby reversed, annulled and made void.
And it is farther adjudged, ordered and decreed, that the respective parties in this appeal, and in the appeal be» fore the late court of appeals, pay their own costs by them incurred and expended in the court of chancery, in the kite court of appeals, and in this court,
Jno. Buchanan,

Jno. M. Gantt,

Rd. To Earle.